Form Lease for Non-Incubator
Tenants on North Property




LEASE AGREEMENT
BY AND BETWEEN


THE UNIVERSITY OF MISSISSIPPI RESEARCH FOUNDATION, INC.,
A MISSISSIPPI NON-PROFIT CORPORATION,
AS LANDLORD
AND
NEMUS,
AS TENANT






Dated:  September 1, 2014
 
 
 
 

--------------------------------------------------------------------------------





BASIC LEASE PROVISIONS


The following is a summary of some of the Basic Provisions of the Lease.  In the
event of any conflict between the terms of these Basic Lease Provisions and the
relevant Sections of the Lease, the Lease shall control.


1.
Building
 
The Innovation Hub
Insight Park
850 Insight Park Avenue
University, Mississippi 38677
 
 
 
 
 
2.
Premises
 
 
 
 
 
 
 
Suite:
 
Scale-up Lab
 
 
 
 
 
Floor:
 
2
 
 
 
 
 
Rentable Square Feet:
 
3415
 
 
 
 
3.
Term:
 
36 months
 
 
 
 
4.
Base Rent
 
 
 
 
 
 
 
Lease Year
Rate Per Rentable Square Foot of Premises per Annum
 
 
 
 
 
1
 
$31.62
 
 
 
 
 
2
 
$32.55
 
 
 
 
 
3
 
$33.52
 
 
 
 
 
4
 
_______________
 
 
 
 
 
5
 
_______________
 
 
 
 
6.
Security Deposit:
 
$9,000
 
 
 
 
7.
Tenant's Broker:
 
N/A




--------------------------------------------------------------------------------




LEASE AGREEMENT
THIS LEASE AGREEMENT (hereinafter called the "Lease") is made and entered into
this 1st day of September, 2014, by and between UNIVERSITY OF MISSISSIPPI
RESEARCH FOUNDATION, INC., a Mississippi non-profit corporation (hereinafter
called "Landlord"); and Nemus (hereinafter called "Tenant").
RECITALS:
WHEREAS, The University of Mississippi, a body corporate under the laws of the
State of Mississippi (the "Owner"), is the fee simple owner of certain real
property located in Lafayette County, Mississippi as further described on
Exhibit "A" attached hereto and made a part hereof (the "Property").
WHEREAS, pursuant to that certain Lease Agreement dated as of April 15, 2011 and
such Memorandum of Lease recorded at Book 2011, Page 07001, in the office of the
Chancery Clerk of Lafayette County Mississippi (the "Recorder's Office"), Owner
has leased to Landlord a certain [4.98]-acre parcel of the Property as further
described on Exhibit "B" attached hereto and made a part hereof (the "North
Property") and the Landlord has constructed one or more buildings and an office
park, together with any and all improvements now or hereafter located thereon
and together with any additional land and/or buildings which Landlord
hereinafter acquires and makes a part thereof to be known as "Insight Park" (the
"Project").  The Project is subject to that certain Development Agreement  by
and between the Landlord and the Owner dated as of September 14, 2011 and that
certain Declaration of Covenants, Conditions, Restrictions, Reservations, and
Easements recorded at Book 2011, Page 07001, in the Recorder's Office (the
"Declaration"), which Declaration provides the rules, regulations, covenants,
conditions, restrictions, reservations and easements governing the operation of
the Project, this Lease, Landlord's lease of the Property to Tenant and Tenant's
lease of the Property from Landlord.
WHEREAS, the Landlord desires to lease to Tenant and Tenant desires to lease
from Landlord certain space in the Project pursuant to the terms and conditions
provided herein.
NOW THEREFORE, the parties hereby agree as follows:

1. Definitions:

As used in this Agreement, the following terms have the following meanings:
a.            "Base Rent" shall mean as defined in Section 4.
b.            "Building" shall mean as defined in Section 2.
c.            "Bridge" means that certain proposed bridge for access between (a)
the South Property and (b) the North Property and the main campus of the
University and to be constructed over and across Mississippi Highway 6.
d.            "City" means the City of Oxford, Mississippi.
e.            "Commencement Date" shall mean as defined in Section 3.
f.            "Common Area"  "Common Area" shall include, but not be limited to,
the following:
i.            any portion of the Property (including, without limitation, the
improvements thereon) from time to time leased by the Owner to the Landlord and
designated as common area by the Landlord, for the common use and enjoyment of
any lessees, and their respective sublessees, subtenants, successors, assigns,
guests and invitees;
ii.            any other portion of the Property not used or intended for the
use as a site or area for improvements to accommodate research, commercial or
other business enterprises, owned, created, established, acquired, reserved
and/or otherwise designated for the common use and enjoyment of the lessees and
their respective sublessees, subtenants, successors, assigns, guests and
invitees of the Landlord, including, without limitation, areas to accommodate
detention basins and piping, sanitary lift stations, buffer areas and buffer
improvements, landscape entry features and other or similar areas and
improvements located therein;
 

--------------------------------------------------------------------------------

iii.            all street lights, pedestrian lights and landscape lighting
located along the primary access roads or elsewhere on the Property;
iv.            all signage common to the development of the Property and
associated landscaping, gateway architectural features and utilities;
v.            all water irrigation systems installed to maintain any portion of
the Common Area described in the preceding clauses of this subsection;
vi.            all pathways, sidewalks, trails, bridges, and concourses
connecting the parcels or Common Areas, including, but not limited to the
Bridge;
vii.            all drainage and detention facilities within the Property; and
viii.            all telecommunications, power or other utility lines owned by
the Owner or Landlord.
g.            "Expiration Date" shall mean as defined in Section 3.
h.            "Governmental Requirements" means all laws, ordinances, orders,
rules or regulations of all Governmental Authorities, including, without
limitation, laws, ordinances, orders, rules and regulations relating to public
disclosures, zoning, certificates of need, licenses, permits, subdivision,
building, safety, health, fire protection or environmental matters.
i.            "Innovation Center" shall mean the incubator portion of the
building which is dedicated to start-up companies requiring more administrative
and training services than non-incubator tenants.
j.            "Operating Expenses" shall mean as defined in Section 9.
k.            "Person" means any individual, corporation, partnership, joint
venture, association, trust, limited liability company, unincorporated
organization or any other form of entity.
l.            "Premises" shall mean as defined in Section 2.
m.            "Project" shall have the definition as set forth in the recitals
of this Agreement.
n.            "Property" shall have the definition as set forth in the recitals
of this Agreement.
o.            "Rent Commencement Date" shall mean, for Premises that require
Work pursuant to Section 9 herein, the earlier of (i) the date all of the Work
is completed pursuant to Section 9 herein or (ii) the date the Tenant is open
and operating in the Premises.  For Premises that do not require Work, "Rent
Commencement Date" shall mean the "Commencement Date."
p.            "State" means the State of Mississippi.
q.            "Term" shall mean as defined in Section 3.
 
2

--------------------------------------------------------------------------------

2. Premises:

Landlord does hereby rent and lease to Tenant and Tenant does hereby rent and
lease from Landlord the following described space (hereinafter called the
"Premises"):
3415 rentable square feet of space located on the 2nd floor of a two-story
building (the "Building") located on the North Property, said Premises to be
located as shown by diagonal lines on the drawing attached hereto as Exhibit B-1
and made a part hereof by reference.  The Premises shall be prepared for
Tenant's occupancy in the manner and subject to the provisions of Exhibit C
attached hereto and made a part of hereof.  Useable Area shall be determined by
application of the most recent version of American National Standard's Institute
(ANSI) standard Z65.1.  The factor used to increase Useable Square Feet to
Rentable Square Feet represents the Common Area of the Building and the use of
other Park assets exclusive of rentable assets such as conference rooms,
audio-visual equipment, and display units.  Because of these extra amenities,
the factor used is not necessarily the same one that would be derived by use of
ANSI standard Z65.1 and therefore Rentable Square Feet is not equal to the ANSI
definition of Rentable Square Feet.

3. Lease Term:

Tenant shall have and hold the Premises for a term ("Term") commencing on the
date (the "Commencement Date"), which is October 1, 2014, and shall terminate at
midnight on the last day (the "Expiration Date") of the December 31, 2017.
Promptly following the Rent Commencement Date, Landlord and Tenant shall enter
into a letter agreement in the form attached hereto as Exhibit D, specifying the
Commencement Date, the Rent Commencement Date, the Expiration Date, the exact
number of rentable square feet contained within the Premises and the exact
amount of Base Rent payable hereunder for the first Lease Year (as defined in
Section 0 below).

4. Base Rent:

Tenant shall pay to Landlord, at Insight Park, $9,000/mo., University, MS 38677,
Attention:  Insight Park Director or IC Manager or Director, or at such other
place as Landlord shall designate in writing to Tenant, annual base rent ("Base
Rent") in the amounts set forth in the Basic Lease Provisions.  The term "Lease
Year," as used in the Basic Lease Provisions and throughout this Lease, shall
mean each and every consecutive twelve (12) month period during the Term of this
Lease, with the first such twelve (12) month period commencing on the Rent
Commencement Date; provided, however, if the Rent Commencement Date occurs other
than on the first day of a calendar month the first Lease Year shall be that
partial month plus the first full twelve (12) months thereafter.

5. Rent Payment:

The Base Rent for each Lease Year shall be payable in equal monthly
installments, due on the first day of each calendar month, in advance, in legal
tender of the United States of America, without abatement, demand, deduction or
offset whatsoever, except as may be expressly provided in this Lease.  One full
monthly installment of Base Rent shall be due and payable on the date of
execution of this Lease by Tenant for the first month's Base Rent.  If the Rent
Commencement Date should be a date other than the first day of a calendar month,
the monthly Base Rent installment paid on the date of execution of this Lease by
Tenant shall be prorated to that partial calendar month and Tenant shall receive
a credit against the following month's rent for such prorated amount due
Tenant.  A like monthly installment of Base Rent shall be due and payable on or
before the first day of each calendar month following the Rent Commencement Date
during the Term hereof.  Tenant shall pay, as additional rent, all other sums
due from Tenant under this Lease ("Additional Rent") (the term "Rent," as used
herein, means all Base Rent, Additional Rent and all other amounts payable
hereunder from Tenant to Landlord).
 
3

--------------------------------------------------------------------------------

6. Late Payment.

Notwithstanding the other remedies provided herein for the late payment of rent,
if any monthly installment of Rent is not received by Landlord on or before the
date due, or if any payment due Landlord by Tenant which does not have a
scheduled due date:
a.            is not received by Landlord on or before the fifth (5th) business
day following the date Tenant was invoiced, or if any checks for Rent are
returned unpaid for any reason, a late charge of four percent (4%) percent of
such past due amount shall be immediately due and payable as Additional Rent;
b.            and is not received by Landlord on or before the fifteenth (15th)
business day following the date Tenant was invoiced, or if any checks for Rent
are returned unpaid for any reason, a late charge of ten percent (10%) percent
of such past due amount shall be immediately due and payable as Additional Rent
and interest shall accrue at the highest rate allowed by applicable law from the
date past due until paid.

7. Partial Payment.

No payment by Tenant or acceptance by Landlord of an amount less than the Rent
herein stipulated shall be deemed a waiver of any other Rent due.  No partial
payment or endorsement on any check or any letter accompanying such payment of
Rent shall be deemed an accord and satisfaction, but Landlord may accept such
payment without prejudice to Landlord's right to collect the balance of any Rent
due under the terms of this Lease or any late charge assessed against Tenant
hereunder.

8. Security Deposit:

Not later than two weeks prior to the Rent Commencement Date, Tenant shall pay
Landlord the sum of Nine Thousand Dollars and No/100 Dollars ($9,000)
(hereinafter referred to as "Security Deposit") as evidence of good faith on the
part of Tenant in the fulfillment of the terms of this Lease, which shall be
held by the Landlord during the Term of this Lease, or any renewal thereof. 
Under no circumstances will Tenant be entitled to any interest on the Security
Deposit.  The Security Deposit may be used by Landlord, at its discretion, to
apply to any amount owing to Landlord hereunder, to pay the expenses of
repairing any damage to the Premises or any other expense or liability caused by
Tenant.  Following any such application of the Security Deposit, Tenant shall
pay to Landlord on demand, in immediately available funds, the amount so applied
in order to restore the Security Deposit to its original amount.  In addition to
any other rights available to Landlord hereunder, the Security Deposit shall be
forfeited in any event if Tenant fails to occupy the Premises as Tenant for the
full original term of this Lease, or if this Lease should for any reason
whatsoever be terminated prior to the normal Expiration Date of the original
term, or of any renewal thereof.  If there are no payments to be made from the
Security Deposit as set out in this paragraph, or if there is any balance of the
Security Deposit remaining after all payments have been made, the Security
Deposit, or such balance thereof remaining, will be refunded to the Tenant
within thirty (30) days after fulfillment by Tenant of all obligations
hereunder.  In no event shall Tenant be entitled to apply the Security Deposit
to any Rent due hereunder.  In the event of an act of bankruptcy by or
insolvency of Tenant, or the appointment of a receiver for Tenant or a general
assignment for the benefit of Tenant's creditors, then the Security Deposit
shall be deemed immediately assigned to Landlord.  The right to retain the
Security Deposit shall be in addition and not alternative to Landlord's other
remedies under this Lease or as may be provided by law and shall not be affected
by summary proceedings or other proceedings to recover possession of the
Premises.  In the event Landlord should have good cause to doubt the full and
faithful performance of every provision of this Lease by Tenant, Landlord shall
have the right to demand that Tenant post an additional Security Deposit in the
same amount as the original Security Deposit.  Upon sale or conveyance of the
Building, Landlord may transfer or assign the Security Deposit to any new owner
of the Premises, and upon such transfer all liability of Landlord for the
Security Deposit shall terminate.  Landlord shall be entitled to commingle the
Security Deposit with its other funds.

9. Operating Expenses. 

a.            Tenant agrees to reimburse Landlord throughout the Term, as
Additional Rent hereunder for Tenant's Share (as defined below) of the annual
Operating Expenses (as defined below) in excess of the Operating Expenses for
calendar year _____ (hereinafter called the "Base Year Amount").  The term
"Tenant's Share" shall mean the percentage determined by dividing the rentable
square footage of the Premises by the rentable square footage of the [Building]
or [Project].  If Tenant does not lease the Premises during the entire full
calendar year in which the Term of this Lease commences or ends, Tenant's Share
of excess Operating Expenses for the applicable calendar year shall be
appropriately prorated for the partial year, based on the number of days Tenant
has leased the Premises during that year.
 
4

--------------------------------------------------------------------------------

b.            "Operating Expenses" shall be all those expenses of operating,
servicing, managing, maintaining and repairing the Property, Building, Common
Area, and all parking areas (as well as an allocation of certain Project
expenses, as reasonably allocated by Landlord to the Building and the other
buildings and improvements in the Project) in a manner deemed by Landlord
reasonable and appropriate and in the best interest of the tenants of the
Building and in a manner consistent with first-class office buildings in and
around Oxford, Mississippi.  Operating Expenses shall include, without
limitation, the following:
i.            All taxes and assessments, whether general or special, applicable
to the Property and the Building, which shall include real and personal property
ad valorem taxes, and any and all reasonable costs and expenses incurred by
Landlord in seeking a reduction of any such taxes and assessments.  However,
Tenant shall not be obligated for taxes on the net income from the operation of
the Building, unless there is imposed in the future a tax on rental income on
the Building in lieu of the real Property ad valorem taxes, in which event such
tax shall be deemed an Operating Expense of the Building.
ii.            Insurance premiums and deductible amounts, including, without
limitation, for commercial general liability, ISO Causes of Loss Special Form
(or equivalent) property, rent loss and other coverages carried by Landlord on
the Building and Property.
iii.            All utilities, including, without limitation, water, power,
heating, lighting, ventilation, sanitary sewer and air conditioning of the
Building, but not including those utility charges actually paid by Tenant or
other tenants of the Building.  Tenant agrees that such services may be provided
by and expenses paid to the Owner pursuant to Section 9.01 of the Declaration.
iv.            Janitorial and maintenance expenses, including: (a) janitorial
services and janitorial supplies and other materials used in the operation and
maintenance of the Building and (ii) the cost of maintenance and service
agreements on equipment, window cleaning, grounds maintenance, pest control,
security, trash and snow removal, and other similar services or agreements;
v.            Management fees (or a charge equal to fair market management fees
if Landlord provides its own management services) and the market rental value of
a management office;
vi.            The costs, including interest, amortized over its useful life, of
any capital improvement made to the Building by or on behalf of Landlord after
the date of this Lease which is required under any governmental law or
regulation (or any judicial interpretation thereof) that was not applicable to
the Building as of the date of this Lease, and of the acquisition and
installation of any device or equipment designed to improve the operating
efficiency of any system within the Building or which is acquired to improve the
safety of the Building or Project;
vii.            All services, supplies, repairs, replacements or other expenses
directly and reasonably associated with servicing, maintaining, managing and
operating the Building, including, but not limited to the lobby, vehicular and
pedestrian traffic areas and other common use areas;
viii.            Wages and salaries of Landlord's employees (not above the level
of Building manager) engaged in the maintenance, operation, repair and services
of the Building, including taxes, insurance and customary fringe benefits;
ix.            Legal and accounting costs;
 
5

--------------------------------------------------------------------------------

x.            Costs to maintain and repair the Building and Property;
xi.            Landscaping and security costs unless Landlord hires a third
party to provide such services pursuant to a service contract and the cost of
that service contract is already included in Operating Expenses as described
above;
xii.            The Building's allocated share (as reasonably be determined by
Landlord) of certain expenses which are incurred on a Project-wide basis
including, without limitation, costs in connection with (i) landscaping, (ii)
utility and road repairs, (iii) security, (iv) signage installation, replacement
and repair and (v) taxes or assessments which are not assessed against a
particular building or the parcel on which it is located.  If the Property is
covered by a declaration and/or an owners association and costs of the type
described above are allocated to the Building by way of dues or costs charged or
assessed under that declaration or by that association, those charges or dues
shall be included in the Operating Expenses.
c.            Landlord shall, on or before the Commencement Date and on or
before December 20 of each calendar year, provide Tenant a statement of the
estimated monthly installments of Tenant's Share of excess Operating Expenses
increases which will be due for the remainder of the calendar year in which the
Rent Commencement Date occurs or for the upcoming calendar year, as the case may
be.  In the event Landlord has not provided Tenant with such statement prior to
January 1 of any calendar year, Tenant shall continue to pay Tenant's share of
excess Operating Expenses in the same amount as the previous calendar year,
unless and until Landlord provides a statement of estimated monthly installments
for the current calendar year.  As soon as practicable after December 31 of each
calendar year during the Term of this Lease, Landlord shall furnish to Tenant an
itemized statement of the Operating Expenses within the Building for the
calendar year then ended.  Upon reasonable prior written request given not later
than thirty (30) days following the date Landlord's statement is delivered to
Tenant, Landlord will provide Tenant detailed documentation to support the
itemized statement.  If Tenant does not notify Landlord of any objection to
Landlord's itemized statement within thirty (30) days of Landlord's delivery
thereof, Tenant shall be deemed to have accepted such statement as true and
correct and shall be deemed to have waived any right to dispute the excess
Operating Expenses due pursuant to that statement.
Tenant shall pay to Landlord, together with its monthly payment of Base Rent as
provided in Section 0 and 5 hereinabove, as Additional Rent hereunder, the
estimated monthly installment of Tenant's Share of the excess Operating Expenses
for the calendar year in question.  At the end of any calendar year if Tenant
has paid to Landlord an amount in excess of Tenant's Share of excess Operating
Expenses for such calendar year, Landlord shall reimburse to Tenant any such
excess amount (or shall apply any such excess amount to any amount then owing to
Landlord hereunder, and if none, to the next due installment or installments of
Additional Rent due hereunder, at the option of Landlord).  At the end of any
calendar year if Tenant has paid to Landlord less than Tenant's Share of excess
Operating Expenses for such calendar year, Tenant shall pay to Landlord any such
deficiency within thirty (30) days after Tenant receives the annual statement.
For the calendar year in which this Lease terminates, and is not extended or
renewed, the provisions of this Section shall apply, but Tenant's Share for such
calendar year shall be subject to a pro rata adjustment based upon the number of
days prior to the expiration of the Term of this Lease.  Tenant shall make
monthly estimated payments of the prorata portion of Tenant's Share for such
calendar year (in the manner provided above) and when the actual prorated
Tenant's Share for such calendar year is determined Landlord shall send a
statement to Tenant and if such statement reveals that Tenant's estimated
payments for the prorated Tenant's Share for such calendar year exceeded the
actual prorated Tenant's Share for such calendar year, Landlord shall include a
check for that amount along with the statement.  If the statement reveals that
Tenant's estimated payments for the prorated Tenant's Share for such calendar
year were less than the actual prorated Tenant's Share for such calendar year,
Tenant shall pay the shortfall to Landlord within thirty (30) days of the date
Tenant receives Landlord's statement.
If the Building is less than one hundred percent (100%) occupied during any
calendar year of the Term, then the actual Operating Expenses for the calendar
year in question shall be increased to the amount of Operating Expenses which
Landlord reasonably determines would have been incurred during that calendar
year if the Building had been fully occupied throughout such calendar year.  If
the provisions of this subsection are applied in any calendar year the Base Year
Amount shall likewise be adjusted for the calendar year on which it is based.
 
6

--------------------------------------------------------------------------------

10. [Building Allowance and Tenant Finishes:  (There is no TA since the space is
complete)

a.            Landlord will provide to non-incubator tenants only in newly
constructed and previously unoccupied spaces an allowance ("Allowance") of
$________ per rentable square foot contained within the Premises to be applied
to the cost of the Work described in Exhibit C.  Landlord shall perform such
work within the Premises.  Tenant and Landlord agree that all costs of the Work
in excess of such Allowance shall be paid by Tenant in accordance with the Work
Letter.  Should Tenant fail to pay for such excess costs when due as herein
provided, such amount due shall accrue interest at the rate of one and one-half
(1.5%) percent per month or fraction thereof from the date such payment is due
until paid (Annual Percentage Rate - 18%) and the failure to pay such amount
when due shall be a default, subject to the provisions of Section 14.
b.            The Work Letter attached hereto as Exhibit C is hereby made a part
of this Lease, and its provisions shall control in the event of a conflict with
the provisions contained in this Lease.]

11. Use of Premises.

Tenant shall use and occupy the Premises for general office purposes of a type
customary for first-class office buildings or for laboratory purposes for
designated wet or dry laboratories for laboratory purposes of a type customary
for first-class scientific laboratory buildings and for no other purpose.  The
Premises shall not be used for any illegal purpose, nor in violation of any
valid regulation of any governmental body, nor in any manner to create any
nuisance or trespass, nor in any manner to vitiate the insurance or increase the
rate of insurance on the Premises or the Building, nor in any manner
inconsistent with the first-class nature of the Building.  If, by reason of acts
of Tenant, there is any increase in rate of such insurance on the Building or
contents created by Tenant's acts or conduct of business, then Tenant hereby
agrees to pay such increase.

12. Rules and Regulations.

The Building rules and regulations, annexed hereto, and all reasonable rules and
regulations which Landlord may hereafter, from time to time, adopt and
promulgate for the government and management of said Building, are hereby made a
part of this Lease and shall, during the said term, be observed and performed by
Tenant, his agents, employees and invitees.

13. Default.

If Tenant shall default in the payment of Rent herein reserved when due and
fails to cure such default within five (5) business days after written notice of
such default is given to Tenant by Landlord (such notice shall only be required
twice per year); or if Tenant shall be in default in performing any of the terms
or provisions of this Lease other than the provisions requiring the payment of
Rent, and fails to cure such default within thirty (30) days after written
notice of such default is given to Tenant by Landlord or, if such default cannot
be cured within thirty (30) days, Tenant shall not be in default if Tenant
promptly commences and diligently proceeds the cure to completion as soon as
possible and in all events within ninety (90) days; or if Tenant is adjudicated
a bankrupt; or if a permanent receiver is appointed for Tenant's Property and
such receiver is not removed within sixty (60) days after written notice from
Landlord to Tenant to obtain such removal; or if, whether voluntarily or
involuntarily, Tenant takes advantage of any debtor relief proceedings under any
present or future law, whereby the Rent or any part thereof, is, or is proposed
to be, reduced or payment thereof deferred; or if Tenant's effects should be
levied  upon or attached and such levy or attachment is not satisfied or
dissolved within thirty (30) days after written notice from Landlord to Tenant
to obtain satisfaction thereof; or, if Tenant is an individual, in the event of
the death of the individual and the failure of the executor, administrator or
personal representative of the estate of the deceased individual to have
assigned the Lease within three (3) months after the death to an assignee
approved by Landlord; then, and in any of said events, Landlord, at its option,
may exercise any or all of the remedies set forth in Section 14 below.
 
7

--------------------------------------------------------------------------------

14. Remedies.

Upon the occurrence of any default set forth in Section 13 above which is not
cured by Tenant within the applicable cure period provided therein, if any,
Landlord may exercise all or any of the following remedies:
a.            terminate this Lease by giving Tenant written notice of
termination, in which event this Lease shall terminate on the date specified in
such notice and all rights of Tenant under this Lease shall expire and terminate
as of such date, Tenant shall remain liable for all obligations under this Lease
up to the date of such termination and Tenant shall surrender the Premises to
Landlord on the date specified in such notice, and if Tenant fails to so
surrender, Landlord shall have the right, without notice, to enter upon and take
possession of the Premises and to expel and remove Tenant and its effects
without being liable for prosecution or any claim of damages therefor;
b.            terminate this Lease as provided in the immediately preceding
subsection and recover from Tenant all damages Landlord may incur by reason of
Tenant's default, including without limitation, the then present value of
(i) the total Rent which would have been payable hereunder by Tenant for the
period beginning with the day following the date of such termination and ending
with the Expiration Date of the term as originally scheduled hereunder, minus
(ii) the aggregate reasonable rental value of the Premises for the same period
(as determined by a real estate broker licensed in Mississippi, who has at least
ten (10) years experience, immediately prior to the date in question evaluating
commercial office space, taking into account all relevant factors including,
without limitation, the length of the remaining Term, the then current market
conditions in the general area, the likelihood of reletting for a period equal
to the remainder of the Term, net effective rates then being obtained by
landlords for similar type space in similar buildings in the general area,
vacancy levels in the general area, current levels of new construction in the
general area and how that would affect vacancy and rental rates during the
period equal to the remainder of the Term and inflation), plus (iii) the costs
of recovering the Premises, and all other expenses incurred by Landlord due to
Tenant's default, including, without limitation, reasonable attorneys' fees,
plus (iv) the unpaid Rent earned as of the date of termination, plus interest,
all of which sum shall be immediately due and payable by Tenant to Landlord;
c.            without terminating this Lease, and without notice to Tenant,
Landlord may in its own name, but as agent for Tenant enter into and take
possession of the Premises and re-let the Premises, or a portion thereof, as
agent of Tenant, upon any terms and conditions as Landlord may deem necessary or
desirable (Landlord shall have no obligation to attempt to re-let the Premises
or any part thereof.  Upon any such re-letting, all rentals received by Landlord
from such re-letting shall be applied first to the costs incurred by Landlord in
accomplishing any such re-letting, and thereafter shall be applied to the Rent
owed by Tenant to Landlord during the remainder of the term of this Lease and
Tenant shall pay any deficiency between the remaining Rent due hereunder and the
amount received by such re-letting as and when due hereunder;
d.            allow the Premises to remain unoccupied and collect Rent from
Tenant as it becomes due; or
e.            pursue such other remedies as are available at law or in equity.

15. Services.

Building services will generally be available at all times, but Landlord shall
provide maintenance of Building utilities and systems during the normal business
hours except as noted:
a.            Elevator service for passenger and delivery needs;
b.            Air conditioning sufficient to cool the Premises and heat
sufficient to warm the Premises to maintain, in Landlord's reasonable judgment,
comfortable temperatures in the Premises, subject to governmental regulations
and then existing Building capacities;
c.            Hot and cold running water for all restrooms and lavatories;
 
8

--------------------------------------------------------------------------------

d.            Janitorial service at times established by the Landlord for the
Building in keeping with the standards generally maintained in similar office
buildings in the Oxford, Mississippi area; and to include soap, paper towels,
and toilet tissue for public restrooms;
e.            Electrical and mechanical maintenance services are provided Monday
through Friday;
f.            Electric power for lighting and outlets not in excess of a total
of 3 watts per useable square foot of the Premises at 100% connected load,
subject to governmental regulations and then existing Building capacities;
g.            Replacement of Building standard lamps and ballasts as needed;
h.            Repairs and maintenance as described in Section 1 of the
Supplemental Conditions of this Lease; and;
i.            General management, including supervision, inspections,
recordkeeping, accounting, leasing and related management functions.
Tenant shall have no right to any services in excess of those provided herein. 
If Tenant uses services in an amount or for a period in excess of that provided
for herein, then Landlord reserves the right to: (i) charge Tenant as Additional
Rent hereunder a reasonable sum as reimbursement for the direct cost of such
added services (plus a reasonable administrative charge with respect thereto);
(ii) charge Tenant for the cost of any additional equipment or facilities or
modifications thereto necessary to provide the additional services; and/or (iii)
to discontinue providing such excess services to Tenant;
Landlord shall not be liable for any damages directly or indirectly resulting
from the interruption in any of the services described above, nor shall any such
interruption entitle Tenant to any abatement of Rent or any right to terminate
this Lease.  Landlord shall use all reasonable efforts to furnish uninterrupted
services as required above;

16. Parking.

No rights to specific parking spaces are granted under this Lease.  Landlord
reserves the right to build improvements upon, reduce the size of, relocate,
reconfigure, eliminate, and/or make alterations or additions to such parking
facilities at any time.  Landlord may designate visitor parking spaces.  The
parking lot and vehicle use are subject to the most recently issued University
of Mississippi Parking and Traffic Rules and Regulations.  All issues pertaining
to vehicle registration and fees must be directed to the University Police and
Campus Safety Department Parking Services Office ("Parking Services").  Parking
Services may impose fines for Tenant or Tenant's employees parking in visitor
parking spaces.  Landlord can impose fines for parking fees not paid by Tenant
to Parking Services.  Tenant must obtain prior written approval from the
Landlord and agree to pay any assigned and reasonable fees to consume electric
power from the parking lot plug-in power poles.

17. Entire Agreement; Special Stipulations and Supplemental Conditions.

This Lease, including the recitals, the Special Stipulations and the
Supplemental Conditions, attached hereto as Exhibit D and E respectively, which
sections are hereby incorporated herein and made a part hereof by this
reference, contains the entire agreement of the parties and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein shall be of any force or effect.  The Special Stipulations are
modifications to the terms of this Lease and such Special Stipulations shall
control in the event of any conflict with the other provisions of this Lease or
any exhibits hereto.
 
9

--------------------------------------------------------------------------------

18. Notices.

Any notice which is required or permitted to be given by either party under this
Lease shall be in writing and must be given only by certified mail, return
receipt requested, by hand delivery or by nationally recognized overnight
courier service at the addresses set forth below.  Any such notice shall be
deemed given on the date sent or deposited for delivery in accordance with one
of the permitted methods described above.  The time period for responding to any
such notice shall begin on the date the notice is actually received, but refusal
to accept delivery or inability to accomplish delivery because the party can no
longer be found at the then current notice address, shall be deemed receipt. 
Either party may change its notice address by notice to the other party in
accordance with the terms of this Section.  The following are the initial notice
addresses for each party:
Landlord's Notice Address:
 
Insight Park
850 Insight Park Avenue
University, MS 38677
Attention:  Director
Telephone Number: (662) 915-2526
Facsimile Number: (662) 915-2339
Tenant's Notice Address:
 
Nemus
16440 Bake Parkway
Suite 150
Irvine, CA 92618
Attention:  Mr. Reg Lapham







19.     Use of Communications Resources
Tenants who connect to Insight Park data or other telecommunications resources
are responsible for the transmissions they generate on those networks. Insight
Park may monitor transmissions on these networks and, at Insight Park's
discretion, deny clients access to the networks if Tenants are found to be
generating illegal, harmful or nuisance transmissions. If Insight Park denies a
Tenant access to a network, it shall be the responsibility of the Tenant to
locate the source of the offending transmission and demonstrate that reasonable
steps have been undertaken to ensure cessation of the offending transmissions.
After the source of the offending transmissions has been located and the
transmissions cease, Insight Park may, at their discretion, grant Tenants access
to the appropriate networks.








(SIGNATURE PAGE FOLLOWS)


10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties herein have entered into this Lease the day and
year first above written.
 
 
 
 
 
 
 
LANDLORD:
 
UNIVERSITY OF MISSISSIPPI RESEARCH FOUNDATION, INC., an Mississippi non-profit
corporation

By:___________________________
 
Name:Insight Park
 
Its:Assistant Director
 
 
 
 
 
 
 
TENANT:
 
NEMUS
 
By:___________________________
 
Name:Nemus
 
Its:_President___________________________
 
 



11

--------------------------------------------------------------------------------




EXHIBIT A
Legal Description of Property
Legal Description of South Property
Description: A tract of land being a fraction of the South Half (S 1/2) of
Section 30, the Southwest Quarter (SW 1/4) of Section 29, and the Northeast
Quarter (NE 1/4) of Section 31, Township 8 South, Range 3 West, Lafayette
County, Mississippi; and being described in more detail as follows:
Commencing from a 1" square iron tube found marking the Northeast Corner of the
Southeast Quarter (SE 1/4) of Section 30, Township 8 South, Range 3 West,
Lafayette County, Mississippi; run thence South 00°20'54" East along the east
line of said section for a distance of 1,548.89 feet to a concrete monument
found at a fence corner marking the Southeast Corner of Hathorn's University
Hills Subdivision, said monument being the point of beginning of this
description; run thence South 00°20'54" East continuing along said Section line
and a wire fence for a distance of 39.49 feet to a concrete monument found; run
thence South 51°38'58" East leaving said Section line and end of fence for a
distance of 100.00 feet to a 1/2" rebar set at the beginning of a circular curve
to the left; run thence along said curve having an arc length of 1,270.77, a
chord bearing of South 34°15'34" West, a chord length of 1,269.69 feet, and a
radius of 8,898.25 feet to a 1/ 2" rebar set; run thence Due West  for a
distance of 1,742.47 feet to a 1/2" rebar set; run thence Due North for a
distance of 610.00 feet to a 1/2" rebar set; run thence North 46°35'59" West for
a distance of 1,278.97 feet to a 1/2" rebar set; run thence Due North for a
distance of 960.02 feet to a 1/2" rebar set on the South right-of-way line of
Mississippi State Highway Number 6, said rebar being 125.00 feet right of and
perpendicular to centerline median station number 166+08.41; run thence South
89°59'24" East along said South right-of-way line and partially near a wire
fence for a distance of 1,800.00 feet to a concrete monument found at the
Northwest corner of aforementioned Hathorn's University Hills Subdivision, said
monument being 125.00 right of and perpendicular to centerline median station
number 184+08.41, passing through a right-of-way marker found on line 1,408.41
back; said marker being 125.00 feet right of and perpendicular to centerline
median station number 170+00.00; run thence South 00°27'38" East leaving said
right-of way line and along the West line of said Subdivision, partially near a
wire fence  for a distance of 1,298.18 feet to a concrete monument found at a
fence corner marking the Southwest Corner of said Subdivision; run thence North
89°58'38" East along the South line of said Subdivision and along and near said
wire fence for a distance of 1,497.39 feet  the point of beginning of the herein
described tract of land. Said tract contains 111.68 acres, more or less.
Legal Description of North Property
Description: A tract of land being a fraction of the Northeast Quarter ( NE 1/4
) of Section 30, Township 8 South, Range 3 West, Lafayette County, Mississippi,
and being described in more detail as follows:
Commencing from a 1" square iron tube found marking the Southeast Corner of the
Northeast Quarter ( NE 1/4 ) of Section 30, Township 8 South, Range 3 West, run
thence South 89°54'37" West for a distance of 898.13 feet to a 1/2" rebar set on
the North right of way line of Mississippi State Highway No. 6, said rebar being
125.00 feet left of and perpendicular to the centerline median plan station
number 190+10.44, said rebar also being the Point of Beginning of this
description; Run thence North 89°59'32" West along said North right of way line
and near a fence line for a distance of 1,764.21 feet to a 1/2" rebar set, said
rebar being 125.00 feet left of and perpendicular to centerline median plan
station number 172+46.24; run thence North 00°23'38" East leaving said right of
way line for a distance of 355.70 feet to a 1/2" rebar set, passing through a
concrete monument found on line 355.03 feet back; run thence to and along a
chain link fence line as follows: South 71°13'14" East for a distance of 253.12
feet to a 2 1/2" metal fence corner post found, passing through the beginning of
said fence line 235.48 feet back; run thence North 77°25'06" East for a distance
of 357.52 feet to a 3" angle iron fence corner post found; run thence North
00°33'34" East for a distance of 54.77 to a 1/2" rebar set; run thence North
28°08'45" East leaving said fence line for a distance of 45.67 feet to a 3"
metal fence corner post found on another chain link fence line; run thence North
00°03'26" East along said fence line for a distance of 103.05 feet to a 1/2"
rebar set; run thence South 82°48'18" East leaving said fence line for a
distance of 457.38 to a 1/2" rebar set; run thence Due East for a distance of
179.22 feet to a 1/2" rebar set; run thence North 61°01'12" East for a distance
of 199.57 feet to a 1/2" rebar set; run thence North 02°35'34" East for a
distance of 249.82 feet to a 1/2" rebar set; run thence South 83°23'23" East for
a distance of 92.02 feet to a 1/2" rebar set on the west side of Hathorn Road;
run thence along the westerly and southerly side of Hathorn Road as follows:
South 25°13'49" East for a distance of 79.55 feet to a 1/2" rebar set, said
rebar being at the beginning of a circular curve to the left; run thence along
said circular curve having a radius of 313.00 feet, an arc length of 281.15
feet, a chord bearing of South 48°07'39" East, and a Chord Length of 271.79 feet
to a 1/2" rebar set; run thence South 75°22'51" East for a distance of 74.80
feet to a 1/2" rebar set; run thence South 12°56'24" West for a distance of
303.34 feet to a 1/2" rebar set; run thence South 00°00'28" West for a distance
of 260.89 feet to the point of beginning of this description. Said tract
contains 19.92 acres, more or less.
 
12

--------------------------------------------------------------------------------

      Less and Except
Tract 1 Description: A tract of land being a fraction of the Northeast Quarter (
NE 1/4 ) of Section 30, Township 8 South, Range 3 West, Lafayette County,
Mississippi, and being described in more detail as follows:


Commencing from a 1" square iron tube found marking the Southeast Corner of the
Northeast Quarter ( NE 1/4 ) of Section 30, Township 8 South, Range 3 West, run
thence North 84°37'49" West for a distance of 1,868.15 feet to a 1/2" rebar set;
said rebar being the point of beginning of this description; run thence North
02°09'29" West for a distance of 145.83 feet to a 1/2" rebar set; run thence
North 87°50'31" East for a distance of 116.67 feet to a 1/2" rebar found; run
thence South 02°09'29" East for a distance of 145.83 feet to a 1/2" rebar set; 
run thence South 87°50'31" West for a distance of 116.67 feet to the point of
beginning of this Description. Said tract contains 0.39 acre, more or less.
also Less and Except
Tract 2 Description: A tract of land being a fraction of the Northeast Quarter (
NE 1/4 ) of Section 30, Township 8 South, Range 3 West, Lafayette County,
Mississippi, and being described in more detail as follows:
Commencing from a 1" square iron tube found marking the Southeast Corner of the
Northeast Quarter ( NE 1/4 ) of Section 30, Township 8 South, Range 3 West, run
thence North 84°37'49" West for a distance of 1,868.15 feet to a 1/2" rebar set;
said rebar being the point of beginning of this description; run thence South
87°50'31" West for a distance of 113.33 feet to a 1/2" rebar found; run thence
North 02°09'29" West for a distance of 150.00 feet to a 1/2" rebar set; run
thence North 87°50'31" East for a distance of 230.00 feet to a PK nail set in a
paved road; run thence South 02°09'29" East for a distance of 4.17 feet to a
1/2" rebar found; run thence South 87°50'31" West for a distance of 116.67 feet
to a 1/2" rebar set; run thence South 02°09'29" East for a distance of 145.83
feet to the point of beginning of this Description. Said tract contains 0.40
acre, more or less.


13

--------------------------------------------------------------------------------




EXHIBIT B
Legal Description of Parcel 1 on the North Property
 
 
 

 


14

--------------------------------------------------------------------------------




EXHIBIT B-1
PREMISES


[ATTACH FLOOR PLAN SHOWING PREMISES BY DIAGONAL LINES]
[image0.jpg]
First Floor Plan
 
15

--------------------------------------------------------------------------------

[image1.jpg]
Second Floor Plan
16

--------------------------------------------------------------------------------




EXHIBIT C
(WORK LETTER)
[CONFIRM ANY CONSTRUCTION MANAGEMENT FEE TO BE PAID FROM ALLOWANCE, IF
APPLICABLE]
 
 
 
17

--------------------------------------------------------------------------------




EXHIBIT D
ACKNOWLEDGMENT, ACCEPTANCE AND AMENDMENT
Insight Park, The Innovation Hub
NEMUS
Tenant hereby acknowledges that the Premises demised pursuant to the Lease to
which this Exhibit is attached (the "Lease"), and all tenant finish items to be
completed by the Landlord, or Landlord's contractors, have been satisfactorily
completed in every respect, except for the punch list items set forth below, and
Tenant hereby accepts said Premises as substantially complete and ready for the
uses intended as set forth in the Lease.  Landlord shall complete the punch list
items, if any, as soon as is reasonably possible.  Possession of the Premises is
hereby delivered to Tenant, and any damages to walls, ceilings, floors or
existing work, except for any damages caused by Landlord or Landlord's
contractors in completing any punch list items, shall be the sole responsibility
of Tenant.
If any improvements or tenant finishes are to be constructed or installed by
Tenant or Tenant's contractors, as previously approved by Landlord, Tenant
hereby agrees to indemnify and hold harmless Landlord from and against any
claims, demands, loss or damage Landlord may suffer or sustain as a result of
such work by Tenant or Tenant's contractors, including, without limitation, any
claim of lien which may be filed against the Premises or Landlord's Property as
a result of such work by Tenant's contractors or representatives.  In the event
any such claim of lien is filed against Landlord's Property by any contractor,
laborer or materialman performing work on the Premises at Tenant's direction,
Tenant agrees to cause such lien to be discharged, by payment of the claim or
bond, within ten (10) days of receipt of demand by Landlord.
Tenant and Landlord hereby further acknowledge and agree as follows:
1.            The Lease Commencement Date (as defined in the Lease) is September
1, 2014, Rent Commencement Date (as defined in the Lease) is October 1, 2014,
and the Lease Expiration Date (as defined in the Lease) is December 31, 2017
2.            The exact rentable square feet contained within the Premises is
3415 square feet.
3.            Tenant's Share is 3415.

a. The initial Base Rent payable under the Lease is $9,000/mo. and will commence
on October 1, 2014.

4.            Tenant intends to occupy the Premises on October 1, 2014.
5.            Keycards and/or keys to the Premises will be arranged for Tenant.

a. The following punch list items are all that remain to be completed by
Landlord or Landlord's contractor.  We agree to pay 50% of the cost associated
with the modifications to the suite.

Security cameras installed
Alarm system installed
Deadbolt locks installed and new locks with unique master key


[unless something is inserted above, the parties agree that no punch list items
remain to be completed]
 
18

--------------------------------------------------------------------------------

6.            This Acknowledgment, Acceptance and Amendment, when executed by
Landlord and Tenant, shall be attached to and shall become a part of the Lease. 
If any provision contained herein conflicts with any provision of the Lease, the
provisions hereof shall supersede and control, and the Lease shall be deemed
modified and amended to conform with the provisions hereof.
7.            Other agreements or modifications:
Tenant to procure and handle installation of freezer and the required safe for
lockup.
 [unless something is inserted above, the parties agree that there are no other
agreements or modifications]
IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands and seals,
this 1st day of September, 2014.
TENANT:
 
 
NEMUS
 
 
By: _______________________________________                                                             
 
Name:Nemus
 
Its:  President                                  
                                                            
 
LANDLORD:
 
 
UNIVERSITY OF MISSISSIPPI RESEARCH FOUNDATION, INC., a Mississippi non-profit
corporation
 

By: _______________________   
                                                             
Name: Insight Park
 
Its: Assistant Director
 



19

--------------------------------------------------------------------------------




EXHIBIT E
SPECIAL STIPULATIONS


Insight Park, Building ___
 
 
 
20

--------------------------------------------------------------------------------




EXHIBIT F
SUPPLEMENTAL LEASE CONDITIONS
1.            Repairs By Landlord.  Tenant, by taking possession of the
Premises, shall accept and shall be held to have accepted the Premises as
suitable for the use intended by this Lease.  Landlord shall not be required,
after possession of the Premises has been delivered to Tenant, to make any
repairs or improvements to the Premises, except as set forth in this Lease. 
Except for damage caused by casualty and condemnation (which shall be governed
by Sections 12 and 16 of these Supplemental Conditions), and subject to normal
wear and tear, Landlord shall maintain in good repair the exterior walls, roof,
common areas, foundation, structural portions and the Building's mechanical,
electrical, plumbing and HVAC systems (but not any special or supplemental
systems installed by or on behalf of Tenant), provided such repairs are not
occasioned by Tenant, Tenant's invitees or anyone in the employ or control of
Tenant.
2.            Repairs By Tenant.  Except as described in Section 1 above, Tenant
shall, at its own cost and expense, maintain the Premises in good repair and in
a neat and clean, first-class condition, including making all necessary repairs
and replacements.  Tenant shall further, at its own cost and expense, repair or
restore any damage or injury to all or any part of the Building caused by Tenant
or Tenant's agents, employees, invitees, licensees, visitors or contractors,
including but not limited to any repairs or replacements necessitated by (i) the
construction or installation of improvements to the Premises by or on behalf of
Tenant, or (ii) the moving of any Property into or out of the Premises.  If
Tenant fails to make such repairs or replacements promptly, Landlord may, at its
option, make the repairs and replacements and the costs of such repair or
replacements shall be charged to Tenant as Additional Rent and shall become due
and payable by Tenant with the monthly installment of Base Rent next due
hereunder. Further, Tenant agrees:
a.            that it will not commit or allow any waste or damage to be
committed on any portion of the Premises, and shall, at the termination of this
Lease by lapse of time or otherwise, return the Premises to Landlord in as good
condition as such Premises were in on the Rent Commencement Date, ordinary wear
and tear excepted, and upon termination of this Lease, Landlord shall have the
right to re-enter and resume possession of the Premises;
b.            that any special wiring installed for or by Tenant, including, but
not limited to, cable and conduits, shall be removed at Tenant's expense within
seven (7) days of the expiration of this Lease, but only if such removal is
requested by Landlord;
c.            that any improvements, including, but not limited to wall
coverings, floor coverings or carpet, paneling, doors and hardware or cabinetry
are made to the Premises at Tenant's expense or under any agreement with Tenant
whereby Tenant is given an allowance or rent reduction in exchange for
Landlord's agreement to install or allow to be installed lease improvements
shall become the property of Landlord.  Landlord shall determine whether any or
all improvements shall be removed at the expense of the Tenant and part or all
of the space is restored to its original pre-improvement condition;
d.            that Tenant shall not lay linoleum, tile, carpet or any other
floor covering without Landlord's prior written approval. The expense of
repairing any damage resulting from a violation of this rule or the removal of
any floor covering shall be borne by Tenant;
e.            that all wallpaper or vinyl fabric materials which Tenant may
install on painted walls shall be applied with a strippable adhesive.  The use
of non-strippable adhesives will cause damage to the walls when materials are
removed, and repairs made necessary thereby shall be made by Landlord at
Tenant's expense;
f.            that if Tenant requires telegraphic, telephonic, burglar alarm or
similar services, it shall first obtain, and comply with, Landlord's instruction
with respect to their installation; and
g.            that Tenant will be responsible for any damage to the Premises,
including carpeting and flooring, as a result of:  rust or corrosion of file
cabinets, roller chairs, metal objects, or spills of any type of liquid.
 
21

--------------------------------------------------------------------------------

3.            Alterations and Improvements.  Except for minor, decorative
alterations which do not affect the Building structure or systems, are not
visible from outside the Premises and do not cost in excess of $10,000.00 in the
aggregate, Tenant shall not make or allow to be made any alterations, physical
additions or improvements in or to the Premises without first obtaining in
writing Landlord's written consent for such alterations or additions, which
consent may be granted or withheld in the sole, unfettered discretion of
Landlord (if the alterations will affect the Building structure or systems or
will be visible from outside the Premises), but which consent shall not be
unreasonably withheld (if the alterations will not affect the Building structure
or systems and will not be visible from outside the Premises).  Upon Landlord's
request, Tenant will furnish Landlord plans and specifications for any proposed
alterations, additions or improvements and shall reimburse Landlord for its
reasonable cost to review such plans.  Any alterations, physical additions or
improvements shall at once become the property of Landlord; provided, however,
Landlord, at its option, may require Tenant to remove any alterations, additions
or improvements (and/or any cabling installed by or on behalf of Tenant) in
order to restore the Premises to the condition existing on the Commencement
Date.  All costs of any such alterations, additions or improvements shall be
borne by Tenant.  All alterations, additions or improvements must be made in a
good, first-class, workmanlike manner and in a manner that does not disturb
other tenants (i.e., any loud work must be performed during non-business hours)
and Tenant must maintain appropriate liability and builder's risk insurance
throughout the construction.  Tenant does hereby indemnify and hold Landlord
harmless from and against all claims for damages or death of persons or damage
or destruction of property arising out of the performance of any such
alterations, additions or improvements made by or on behalf of Tenant.  Under no
circumstances shall Landlord be required to pay, during the Term of this Lease
and any extensions or renewals thereof, any ad valorem or Property tax on such
alterations, additions or improvements, Tenant hereby covenanting to pay all
such taxes when they become due.  In the event any alterations, additions,
improvements or repairs are to be performed by contractors or workmen other than
Landlord's contractors or workmen, any such contractors or workmen must first be
approved, in writing, by Landlord.  Landlord agrees to assign to Tenant any
rights it may have against the contractor of the Premises with respect to any
work performed by said contractor in connection with improvements made by
Landlord at the request of Tenant.
4.            Landlord's Failure to Give Possession.  Landlord shall not be
liable for damages to Tenant for failure to deliver possession of the Premises
to Tenant if such failure is due to no fault of Landlord, to the failure of any
construction or remodeling of the Premises by Tenant to be completed or to the
failure of any previous tenant to vacate the Premises.  Landlord will use
commercially reasonable efforts to give possession to Tenant by the scheduled
Commencement Date of the Term.  If Landlord's failure to do so is caused by the
act of any previous tenant holding over, Landlord agrees to transfer to Tenant
the right to prosecute in its own name any cause of action which Landlord may
have against such tenant holding over, Tenant to hold for itself any recovery in
such action, except for any amounts due Landlord as Rent hereunder.
5.            Acceptance and Waiver.  Landlord shall not be liable to Tenant,
its agents, employees, guests or invitees (and, if Tenant is an entity, its
officers, members, partners, managers, agents, employees, guests or invitees)
for any damage caused to any of them due to the Building or any part or
appurtenances thereof being improperly constructed or being or becoming out of
repair, or arising from the leaking of gas, water, sewer or steam pipes, or from
electricity, but Tenant, by moving into the Premises and taking possession
thereof, shall accept, and shall be held to have accepted the Premises as
suitable for the purposes for which the same are leased, and shall accept and
shall be held to have accepted the Building and every appurtenances thereof, and
Tenant by said act waives any and all defects therein; provided, however, that
this Section shall not apply to any damages or injury directly caused by or
resulting from the gross negligence or willful misconduct of Landlord.
6.            Signs.  A Building standard suite entry shall be installed on the
door to the Premises or adjacent to the entry to the Premises as part of the
Work and the cost thereof shall be paid out of the Allowance.  Otherwise, Tenant
shall not paint or place signs, placards, or other advertisement of any
character upon the windows or inside walls of the Premises except with the
consent of Landlord which consent may be withheld by Landlord in its absolute
discretion, and Tenant shall place no signs upon the outside walls, common areas
or the roof of the Building.  Landlord shall have the right to remove any such
sign, placard, picture, name, advertisement, or notice without notice to and at
the expense of Tenant.  If Landlord shall have given such consent to Tenant at
any time, whether before or after the execution of this Lease, such consent
shall in no way operate as a waiver or release of any of the provisions hereof
or of this Lease, and shall be deemed to relate only to the particular sign,
placard, picture, name, advertisement or notice so consented to by Landlord and
shall not be construed as dispensing with the necessity of obtaining the
specific written consent of Landlord with respect to any other sign, placard,
picture, name, advertisement or notice.  All approved signs shall be printed,
painted, affixed and inscribed at the expense of Tenant by a person approved by
Landlord.  All approved signs must be removed by Tenant upon vacating the
Premises.
 
22

--------------------------------------------------------------------------------

7.            Advertising.  Landlord may advertise the Premises as being "For
Rent" at any time following a default by Tenant which remains uncured and at any
time within one hundred eighty (180) days prior to the expiration, cancellation
or termination of this Lease for any reason and during any such periods may
exhibit the Premises to prospective tenants.
8.            Address.  Tenant shall use the address stated in this Lease only
during its tenancy.  At such time that this Lease expires or is terminated,
Tenant agrees to discontinue usage of the address on any printed materials.
9.            Removal of Fixtures.  If Tenant is not in default hereunder,
Tenant may, prior to the expiration of the Term of this Lease, or any extension
thereof, remove any trade fixtures and equipment which it has placed in the
Premises which can be removed without significant damage to the Premises,
provided Tenant repairs all damages to the Premises caused by such removal.
10.            Entering Premises.  Landlord may enter the Premises at reasonable
hours provided that Landlord's entry shall not unreasonably interrupt Tenant's
business operations and that prior oral or written notice is given when
reasonably possible (and, if in the opinion of Landlord any emergency exists, at
any time and without notice): (a) to make repairs, perform maintenance and
provide other services described herein (no prior notice is required to provide
routine services) which Landlord is obligated to make to the Premises or the
Building pursuant to the terms of this Lease or to the other premises within the
Building pursuant to the leases of other tenants; (b) to inspect the Premises to
see that Tenant is complying with all of the terms and conditions of this Lease
and with the rules and regulations hereof; (c) to remove from the Premises any
articles or signs kept or exhibited therein in violation of the terms hereof;
(d) to run pipes, conduits, ducts, wiring, cabling or any other mechanical,
electrical, plumbing or HVAC equipment through the areas behind the walls, below
the floors or above the drop ceilings; (e) to show the space to prospective
tenants, and (f) to exercise any other right or perform any other obligation
that Landlord has under this Lease.  Landlord shall be allowed to take all
material into and upon the Premises that may be required to make any repairs,
improvements and additions, or any alterations, without in any way being deemed
or held guilty of trespass and without constituting a constructive eviction of
Tenant.  The Rent reserved herein shall not abate while said repairs,
alterations or additions are being made and Tenant shall not be entitled to
maintain a set-off or counterclaim for damages against Landlord by reason of
loss from interruption to the business of Tenant because of the prosecution of
any such work.  All such repairs, decorations, additions and improvements shall
be done during ordinary business hours, or, if any such work is at the request
of Tenant to be done during any other hours, the Tenant shall pay all overtime
and other extra costs.
11.            Indemnities.  Tenant does hereby indemnify and save harmless
Landlord against all claims for damages to persons or property which are caused
anywhere in the Building or on the Property by the negligence or willful
misconduct of Tenant, its agents or employees or which occur in the Premises (or
arise out of actions taking place in the Premises) unless such damage is caused
by the negligence or willful misconduct of Landlord, its agents, or employees. 
The indemnities contained herein do not override the waivers contained in
Section 12 below.
12.            Tenant's Insurance; Waivers.
a.            Tenant further covenants and agrees that from and after the date
of delivery of the Premises from Landlord to Tenant, Tenant will carry and
maintain, at its sole cost and expense, the following types of insurance, in the
amounts specified and in the form hereinafter provided for:
i.            Liability Insurance in the Commercial General Liability form (or
reasonable equivalent thereto) covering the Premises and Tenant's use thereof
against claims for personal injury or death, property damage and product
liability occurring upon, in or about the Premises, such insurance to be written
on an occurrence basis (not a claims made basis), to be in combined single
limits amounts not less than $2,000,000 and to have general aggregate limits of
not less than $4,000,000 for each policy year.  The insurance coverage required
under this Section 12 (a)(i) shall, in addition, extend to any liability of
Tenant arising out of the indemnities provided for in Section 11 of these
Supplemental Conditions and, if necessary, the policy shall contain a
contractual endorsement to that effect.  The general aggregate limits under the
Commercial General Liability insurance policy or policies must apply separately
to the Premises and to Tenant's use thereof (and not to any other location or
use of Tenant) and, if necessary, such policy shall contain an endorsement to
that effect.  Commercial General Liability insurance shall be written on ISO
occurrence form CG00010196 (or a substitute form providing equal or better
coverage).  The certificate of insurance evidencing the Commercial General
Liability form of policy shall specify all endorsements required herein and
shall specify on the face thereof that the limits of such policy apply
separately to the Premises.
23

--------------------------------------------------------------------------------

ii.            Boiler and machinery insurance in adequate amounts on all fired
objects and other fired pressure vessels and systems serving the Premises (if
any); and if the said objects and the damage that may be caused by them or
result from them are not covered by Tenant's extended coverage insurance, then
such insurance shall be in an amount not less than $250,000 and be issued on a
replacement cost basis.
iii.            Commercial property insurance covering all of the items included
in Tenant's leasehold improvements, heating, ventilating and air conditioning
equipment maintained by Tenant, trade fixtures, merchandise and personal
property from time to time in, on or upon the Premises, and alterations,
additions or changes made by Tenant pursuant to Section 10 of the Lease, in an
amount not less than one hundred percent (100%) of their full replacement value
from time to time during the Term, providing protection against perils included
within the ISO Special Causes of Loss Form insurance policy (or substitute form
providing equal or better coverage), together with insurance against sprinkler
damage, vandalism and malicious mischief.  Any policy proceeds from such
insurance shall be held in trust by Tenant's insurance company for the repair,
construction and restoration or replacement of the property damaged or destroyed
unless this Lease shall cease and terminate under Section 22 of these
Supplemental Conditions.
iv.            Workers' Compensation and Employer's Liability insurance
affording statutory coverage and containing statutory limits with the Employer's
Liability portion thereof to have minimum limits of $500,000.00.
v.            Business Interruption Insurance equal to not less than fifty
percent (50%) of the estimated annual gross earnings (as defined in the standard
form of business interruption insurance policy) of Tenant generated from or
through the Premises for its most recent fiscal year which insurance shall be
issued on an "all risks" basis (or its equivalent).
vi.            Pollution liability coverage, if requested in writing by
Landlord, with a limit of not less than $1,000,000 depending on Tenant's
Permitted Use.
b.            All policies of the insurance provided for in this Section 12
shall be issued in form acceptable to Landlord by insurance companies with a
rating and financial size of not less than A-X in the most current available
"Best's Insurance Reports," and licensed to do business in Mississippi.  Each
and every such policy:
i.            shall name Landlord as an additional insured (as well as any
mortgagee of Landlord and any other party reasonably designated by Landlord) and
the coverage in (ii) shall also name Landlord as loss payee with respect to all
leasehold improvements and fixtures (other than Tenant's trade fixtures);
ii.            shall (and a certificate thereof shall be delivered to Landlord
at or prior to the execution of the Lease) be delivered to each of Landlord and
any such other parties in interest within thirty (30) days after delivery of
possession of the Premises to Tenant and thereafter within thirty (30) days
prior to the expiration of each such policy, and, as often as any such policy
shall expire or terminate.  Renewal or additional policies shall be procured and
maintained by Tenant in like manner and to like extent;
iii.            shall contain a provision that the insurer will give to Landlord
and such other parties in interest at least thirty (30) days notice in writing
in advance of any material change, cancellation, termination or lapse, or the
effective date of any reduction in the amounts of insurance; and;
 
24

--------------------------------------------------------------------------------

iv.            shall be written as a primary policy which does not contribute to
and is not in excess of coverage which Landlord may carry.
c.            the insurance provided for in this Section may be maintained by
means of a policy or policies of blanket insurance, covering additional items or
locations or insureds, provided, however, that:
i.            Landlord and any other parties in interest from time to time
designated by Landlord to Tenant shall be named as an additional insured
thereunder as its interest may appear;
ii.            the coverage afforded Landlord and any such other parties in
interest will not be reduced or diminished by reason of the use of such blanket
policy of insurance;
iii.            any such policy or policies (except any covering the risks
referred to in Section 12 (a)) shall specify therein (or Tenant shall furnish
Landlord with a written statement from the insurers under such policy
specifying) the amount of the total insurance allocated to the Tenant's
improvements and property more specifically detailed in Section 12 (a)(iii);
and;
iv.            the requirements set forth in Section 12 (b) are otherwise
satisfied.
d.            Notwithstanding anything to the contrary set forth hereinabove,
Landlord and Tenant do hereby waive any and all claims against one another for
damage to or destruction of real or personal property to the extent such damage
or destruction can be covered by ISO Causes of Loss - Special Form property
insurance of the type described herein.  Each party shall also be responsible
for the payment of any deductible amounts required to be paid under the
applicable ISO Causes of Loss - Special Form fire and casualty insurance carried
by the party whose property is damaged.  These waivers shall apply if the damage
would have been covered by a customary ISO Causes of Loss - Special Form
insurance policy, even if the party fails to obtain such coverage.  The intent
of this provision is that each party shall look solely to its insurance with
respect to property damage or destruction which can be covered by ISO Causes of
Loss - Special Form insurance of the type described in Section 12 (a)(iii).  To
further effectuate the provisions of this Section 12, Landlord and Tenant both
agree to provide copies of this Lease (and in particular, these waivers) to
their respective insurance carriers and to require such insurance carriers to
waive all rights of subrogation against the other party with respect to property
damage covered by the applicable ISO Causes of Loss - Special Form fire and
casualty insurance policy.
13.            Governmental Requirements.  Tenant shall, at its own expense,
promptly comply with all requirements of any legally constituted governmental or
public authority made necessary by reason of Tenant's occupancy of the Premises,
including, without limitation, the Americans with Disabilities Act.
14.            Abandonment of Premises.  Tenant agrees not to abandon or vacate
the Premises during the Term of this Lease.  If Tenant does abandon or vacate
the Premises for more than sixty (60) days, Landlord may terminate this Lease,
by written notice to Tenant at any time prior to Tenant reoccupying the
Premises, but such termination shall not entitle Landlord to pursue any other
remedies unless an uncured Event of Default then exists, in which case Landlord
may pursue any and all remedies provided by this Lease, at law or in equity.
15.            Assignment and Subletting.  Tenant may not, without the prior
written consent of Landlord, which consent may be withheld by Landlord in its
sole, unfettered discretion, assign this Lease or any interest hereunder, or
sublet the Premises or any part thereof, or permit the use of the Premises by
any party other than Tenant.  In the event that Tenant is a corporation or
entity other than an individual, any transfer of a majority or controlling
interest in Tenant (whether by stock transfer, merger, operation of law or
otherwise) shall be considered an assignment for purposes of this paragraph and
shall require Landlord's prior written consent.  Consent to one assignment or
sublease shall not destroy or waive this provision, and all later assignments
and subleases shall likewise be made only upon the prior written consent of
Landlord.  Tenant shall reimburse Landlord for its legal and administrative
costs in reviewing any such proposed assignment or sublease.  Subtenants or
assignees shall become liable to Landlord for all obligations of Tenant
hereunder, without relieving Tenant's liability hereunder and, in the event of
any default by Tenant under this Lease, Landlord may, at its option, but without
any obligation to do so, elect to treat such sublease or assignment as a direct
Lease with Landlord and collect rent directly from the subtenant.  In addition,
upon any request by Tenant for Landlord's consent to an assignment or sublease,
Landlord may elect to terminate this Lease and recapture all of the Premises (in
the event of an assignment request) or the applicable portion of the Premises
(in the event of a subleasing request); provided, however, if Landlord notifies
Tenant that Landlord elects to exercise this recapture right, Tenant may, within
five (5) business days of its receipt of Landlord's notice, notify Landlord that
Tenant withdraws its request to sublease or assign, in which case Tenant shall
continue to lease all of the Premises, subject to the terms of this Lease and
Landlord's recapture notice shall be null and void.  If Tenant desires to assign
or sublease, Tenant must provide written notice to Landlord describing the
proposed transaction in detail and providing all documentation (including
detailed financial information for the proposed assignee or subtenant)
reasonably necessary to let Landlord evaluate the proposed transaction. 
Landlord shall notify Tenant within twenty (20) days of its receipt of such
notice whether Landlord elects to exercise its recapture right and, if not,
whether Landlord consents to the requested assignment or sublease.  If Landlord
fails to respond within such twenty (20) day period, Landlord will be deemed not
to have elected to recapture and not to have consented to the assignment or
sublease.  If Landlord does consent to any assignment or sublease request and
the assignee or subtenant pays to Tenant an amount in excess of the Rent due
under this Lease (after deducting Tenant's reasonable, actual expenses in
obtaining such assignment or sublease, amortized in equal monthly installments
over the then remainder of the Term), Tenant shall pay 75% of such excess to
Landlord as and when the monthly payments are received by Tenant.
25

--------------------------------------------------------------------------------

16.            Destruction or Damage.
a.            If the Building or the Premises are totally destroyed by storm,
fire, earthquake, or other casualty, or damaged to the extent that, in
Landlord's reasonable opinion the damage cannot be restored within one hundred
eighty (180) days of the date Landlord provides Tenant written notice of
Landlord's reasonable estimate of the time necessary to restore the damage, or
if the damage is not covered by standard ISO Causes of Loss - Special Form
property insurance, or if the Landlord's lender requires that the insurance
proceeds be applied to its loan, Landlord shall have the right to terminate this
Lease effective as of the date of such destruction or damage by written notice
to Tenant on or before thirty (30) days following Landlord's notice described in
the next sentence and Rent shall be accounted for as between Landlord and Tenant
as of that date.  Landlord shall provide Tenant with notice within sixty (60)
days following the date of the damage of the estimated time needed to restore,
whether the loss is covered by Landlord's insurance coverage and whether or not
Landlord's lender requires the insurance proceeds be applied to its loan.
b.            If the Premises are damaged by any such casualty or casualties but
Landlord is not entitled to or does not terminate this Lease as provided in
subparagraph (a) above, this Lease shall remain in full force and effect,
Landlord shall notify Tenant in writing within sixty (60) days of the date of
the damage that the damage will be restored (and will include Landlord's good
faith estimate of the date the restoration will be complete), in which case Rent
shall abate as to any portion of the Premises which is not usable, and Landlord
shall restore the Premises to substantially the same condition as before the
damage occurred as soon as practicable, whereupon full Rent shall recommence.
c.            Notwithstanding anything to the contrary contained herein,
Landlord shall have no obligation to restore any item that is Tenant's
responsibility to insure under Section 12 of this Supplement (other than any
leasehold improvements, which Landlord will restore in accordance with the
foregoing, to the extent Landlord actually receives insurance proceeds from
Tenant or Tenant's insurer to pay for such restoration), regardless of whether
Tenant insures same, undertakes self insurance with respect to same or fails to
maintain insurance with respect to same; Tenant shall bear the responsibility
for prompt restoration of all such items.
17.            Storage.  If Landlord makes available to Tenant any storage space
outside the Premises, anything stored therein shall be wholly at the risk of
Tenant, and Landlord shall have no responsibility or liability for the items
stored therein.
18.            Waste Disposal.  All normal trash and waste (i.e., waste that
does not require special handling) shall be disposed of through the janitorial
service.
19.            Surrender of Premises.  Whenever under the terms hereof Landlord
is entitled to possession of the Premises, Tenant at once shall surrender the
Premises and the keys or electronic card keys thereto to Landlord in the same
condition as on the Rent Commencement Date hereof, natural wear and tear only
excepted, and Tenant shall remove all of its personalty therefrom and shall, if
directed to do so by Landlord, remove all improvements (and/or any cabling
installed by or on behalf of Tenant) and restore the Premises to its original
condition prior to the construction of any improvements which have been made
therein by or on behalf of Tenant, including any improvements made prior to the
Rent Commencement Date.  Landlord may forthwith re-enter the Premises and
repossess itself thereof and remove all persons and effects therefrom, using
such force as may be necessary without being guilty of forcible entry, detainer,
trespass or other tort.  Tenant's obligation to observe or perform these
covenants shall survive the expiration or other termination of the Term of this
Lease.  If the last day of the Term of this Lease or any renewal falls on
Saturday, Sunday or a legal holiday, this Lease shall expire on the business day
immediately preceding.
 
26

--------------------------------------------------------------------------------

20.            Environmental Provisions.
a.            The University of Mississippi has established policies,
regulations and procedures for the purchase, receiving, use, storage, handling,
shipping and disposal of hazardous materials. All activities that occur on the
campus of the University of Mississippi using or involving biological, chemical,
radiological materials or ionizing radiation producing devices, must adhere to
all current and future university regulations, policies and procedures.
b.            Hazardous materials include any and all chemicals for which the
manufacturer is required to produce and provide a material safety data sheet,
any compound, product or mixture regulated by local, state, or federal laws or
regulations, any and all materials that have the potential to cause harm to
human health or to the environment, including novel compounds, any and all
radioactive materials, isotopes, radiation generating devices, biological agent,
infectious microorganism, animals, vertebrate or invertebrate, live or
preserved, and any other, potentially hazardous agent or nonindigenous species
of plant or animal that may or may not be currently regulated.
c.            The provisions set forth in this Article shall survive the
termination of this Lease. If Tenant's transportation, storage, use or disposal
of Hazardous or Toxic Materials on the Premises or the Property results in (i)
contamination of the soil or surface or ground water; or  (ii) loss, damage or
inconvenience to person(s) and/or property, then Tenant agrees to (i) notify
Landlord and the University of Mississippi Health and Safety Officer immediately
of any contamination, claim of contamination, loss or damage or inconvenience;
(ii) after consultation and approval by Landlord and the University of
Mississippi Health and Safety Officer, to clean up the contamination in full
compliance with all applicable statutes, regulations and standards; and (iii) to
indemnify, defend and hold harmless Landlord from and against any Claim arising
from or connected with any such contamination, claim of contamination, loss,
damage. Further, upon written notice from Landlord, Tenant shall immediately
cease any activity that may cause any inconvenience to either Landlord or other
tenants, or their agents, employees or invitees. In the event of a conflict of
the provisions of this Section 20 with any other provision in this Lease, the
provision in this Section 20 shall prevail.
21.            Cleaning Premises.  Upon vacating the Premises, Tenant agrees to
return the Premises to Landlord broom clean and in the same condition when
Tenant's possession commenced, natural wear and tear excepted, regardless of
whether any Security Deposit (as defined in Section 8 of the Lease) has been
forfeited.
22.            No Estate In Land.  This contract shall create the relationship
of landlord and tenant between Landlord and Tenant; no estate shall pass out of
Landlord; Tenant has only a usufruct, not subject to levy or sale, and not
assignable by Tenant except with Landlord's consent.
23.            Cumulative Rights.  All rights, powers and privileges conferred
hereunder upon the parties hereto shall be cumulative but not restrictive to
those given by law.
24.            Damage or Theft of Personal Property.  All personal property
brought into the Premises shall be at the risk of the Tenant only and Landlord
shall not be liable for theft thereof or any damage thereto occasioned by any
acts of co-tenants, or other occupants of the Building, or any other person,
except, with respect to damage to the Premises, as may be occasioned by the
negligent or willful act of the Landlord, its employees and agents.
 
27

--------------------------------------------------------------------------------

25.            Holding Over.  In the event Tenant remains in possession of the
Premises after the expiration of the Term hereof, or of any renewal term, with
Landlord's written consent, Tenant shall be a tenant at will and such tenancy
shall be subject to all the provisions hereof, except that the monthly rental
shall be at the higher of double the monthly Base Rent payable hereunder upon
such expiration of the Term hereof, or of any renewal term, or up to double the
then current fair market rental value of the Premises.   In the event Tenant
remains in possession of the Premises after the expiration of the Term hereof,
or any renewal term, without Landlord's written consent, Tenant shall be a
tenant at sufferance and may be evicted by Landlord without any notice, but
Tenant shall be obligated to pay rent for such period that Tenant holds over
without written consent at the same rate provided in the previous sentence and
shall also be liable for any and all other damages Landlord suffers as a result
of such holdover including, without limitation, the loss of a prospective tenant
for such space.  There shall be no renewal of this Lease by operation of law or
otherwise.  Nothing in this Section shall be construed as a consent by Landlord
for any holding over by Tenant after the expiration of the Term hereof, or any
renewal term.
26.            Quiet Enjoyment.  Tenant, upon payment in full of the required
Rent and full performance of the terms, conditions, covenants and agreements
contained in this Lease, shall peaceably and quietly have, hold and enjoy the
Premises during the term hereof.  Landlord shall not be responsible for the acts
or omissions of any other tenant, Tenant or third party that may interfere with
Tenant's use and enjoyment of the Premises.
27.            Limitation of Liability.  Landlord's obligations and liability
with respect to this Lease shall be limited solely to Landlord's interest in the
Building, as such interest is constituted from time to time, and neither
Landlord nor any partner of Landlord, or any officer, director, shareholder, or
partner of any partner of Landlord, shall have any personal liability whatsoever
with respect to this Lease.  No owner of the Property, whether or not named
herein, shall have liability hereunder after it ceases to hold title to the
Property.
28.            Submission of Agreement.  Submission of this Lease to Tenant for
signature does not constitute a reservation of space or an option to acquire a
right of entry.  This Lease is not binding or effective until execution by and
delivery to both Landlord and Tenant.
29.            Authority.  If Tenant executes this Lease as a corporation,
limited partnership, limited liability company or any other type of entity, each
of the persons executing this Lease on behalf of Tenant does hereby personally
represent and warrant that Tenant is a duly organized and validly existing
corporation, limited partnership, limited liability company or other type of
entity, that Tenant is qualified to do business in the State of Mississippi,
that Tenant has full right, power and authority to enter into this Lease, and
that each person signing on behalf of Tenant is authorized to do so.  In the
event any such representation and warranty is false, all persons who execute
this Lease shall be individually, jointly and severally, liable as Tenant. Upon
Landlord's request, Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord confirming the foregoing representations and
warranties.
30.            Relocation.  At any time or from time to time during the Term or
any renewal thereof, Landlord shall have the unrestricted right to relocate
Tenant from the Premises to any other office space in the Project.  Landlord
shall provide Tenant at least ninety (90) days prior written notice of any such
relocation and Landlord shall reimburse Tenant for all reasonable expenses
incurred by Tenant in connection with such relocation including moving expenses,
telecommunications and data cabling and hookup and the cost of a reasonable
supply of replacement stationery.  Landlord shall, at its sole expense, renovate
or construct improvements in the relocation space that are substantially similar
to those in the Premises.  Following any such relocation, Landlord and Tenant
shall enter into an amendment to this Lease to reflect that the Premises
consists of the relocation space.  All other terms and conditions of the Lease
shall remain unchanged following such relocation.
31.            Broker Disclosure (if applicable).  ________________, a real
estate broker licensed in the State of Mississippi, has acted as agent for
Tenant in this transaction and is to be paid a commission by ______________
pursuant to a separate agreement.  Landlord represents that it has dealt with no
other broker other than the broker(s) identified herein.  Landlord agrees that,
if any other broker makes a claim for a commission based upon the actions of
Landlord, Landlord shall indemnify, defend and hold Tenant harmless from any
such claim.  Tenant represents that it has dealt with no broker other than the
broker(s) identified herein.  Tenant agrees that, if any other broker makes a
claim for a commission based upon the actions of Tenant, Tenant shall indemnify,
defend and hold Landlord and Landlord's broker harmless from any such claim. 
Tenant will cause its broker to execute a customary lien waiver, adequate under
Mississippi law, to extinguish any lien claims such broker may have in
connection with this Lease.
 
28

--------------------------------------------------------------------------------

32.            Mortgagee's Rights.
a.            Tenant agrees that this Lease shall be subject and subordinate
(i) to any mortgage, deed to secure debt or other security interest now
encumbering the Property and to all advances which may be hereafter made, to the
full extent of all debts and charges secured thereby and to all renewals or
extensions of any part thereof, and to any mortgage, deed to secure debt or
other security interest which any owner of the Property may hereafter, at any
time, elect to place on the Property; (ii) to any assignment of Landlord's
interest in the leases and rents from the Building or Property which includes
the Lease which now exists or which any owner of the Property may hereafter, at
any time, elect to place on the Property; and (iii) to any Uniform Commercial
Code Financing Statement covering the personal property rights of Landlord or
any owner of the Property which now exists or any owner of the Property may
hereafter, at any time, elect to place on the foregoing personal property (all
of the foregoing instruments set forth in (i), (ii) and (iii) above being
hereafter collectively referred to as "Security Documents").  Tenant agrees upon
request of the holder of any Security Documents ("Holder") to hereafter execute
any documents which the counsel for Landlord or Holder may deem necessary to
evidence the subordination of the Lease to the Security Documents.  If Tenant
fails to execute any such requested documents, Landlord or Holder is hereby
empowered to execute such documents in the name of Tenant evidencing such
subordination, as the act and deed of Tenant, and this authority is hereby
declared to be coupled with an interest and not revocable.
b.            In the event of a foreclosure pursuant to any Security Documents,
Tenant shall at the election of the Holder, thereafter remain bound pursuant to
the terms of this Lease as if a new and identical Lease between the purchaser at
such foreclosure ("Purchaser"), as landlord, and Tenant, as tenant, had been
entered into for the remainder of the Term hereof and Tenant shall attorn to the
Purchaser upon such foreclosure sale and shall recognize such Purchaser as the
Landlord under the Lease.  Such attornment shall be effective and self-operative
without the execution of any further instrument on the part of any of the
parties hereto.  Tenant agrees, however, to execute and deliver at any time and
from time to time, upon the request of Landlord or of Holder, any instrument or
certificate that may be necessary or appropriate in any such foreclosure
proceeding or otherwise to evidence such attornment.
c.            If the Holder of any Security Document or the Purchaser upon the
foreclosure of any of the Security Documents shall succeed to the interest of
Landlord under the Lease, such Holder or Purchaser shall have the same remedies,
by entry, action or otherwise for the non-performance of any agreement contained
in the Lease, for the recovery of Rent or for any other default or event of
default hereunder that Landlord had or would have had if any such Holder or
Purchaser had not succeeded to the interest of Landlord.  Any such Holder or
Purchaser which succeeds to the interest of Landlord hereunder, shall not be (a)
liable for any act or omission of any prior Landlord (including Landlord); or
(b) subject to any offsets or defenses which Tenant might have against any prior
Landlord (including Landlord); or (c) bound by any Rent which Tenant might have
paid for more than the current month to any prior Landlord (including Landlord);
or (d) bound by any amendment or modification of the Lease made without its
consent.
d.            Tenant hereby acknowledges that if the interest of Landlord
hereunder is covered by an assignment of Landlord's interest in Lease, Tenant
shall pay all Rent due and payable under the Lease directly to the Holder of the
assignment of Landlord's interest in Lease upon notification of the exercise of
the rights thereunder by the Holder thereof.
e.            Notwithstanding anything to the contrary set forth in this
Section 32, the Holder of any Security Documents shall have the right, at any
time, to elect to make this Lease superior and prior to its Security Document. 
No documentation, other than written notice to Tenant, shall be required to
evidence that the Lease has been made superior and prior to such Security
Documents, but Tenant hereby agrees to execute any documents reasonably
requested by Landlord or Holder to acknowledge that the Lease has been made
superior and prior to the Security Documents.
33.            Tenant's Estoppel.  Tenant shall, from time to time, upon not
less than ten (10) days prior written request by Landlord, execute, acknowledge
and deliver to Landlord a written statement certifying that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), the dates to which the Rent has been paid, that Tenant is not in
default hereunder and has no offsets or defenses against Landlord under this
Lease, whether or not to the best of Tenant's knowledge Landlord is in default
hereunder (and if so, specifying the nature of the default), and other factual
matters reasonably requested by Landlord, it being intended that any such
statement delivered pursuant to this paragraph may be relied upon by a
prospective purchaser of Landlord's interest or by a mortgagee of Landlord's
interest or assignee of any security deed upon Landlord's interest in the
Premises.
 
29

--------------------------------------------------------------------------------

34.            Employees.  Tenant agrees not to discriminate against any
applicant or trainee or employee on the grounds of race, creed, color, political
affiliation or belief, sex, national origin, sexual orientation, age or handicap
(except where any of these is a bona fide occupational qualification), as
required by Title VI and VII of eh Federal Civil Rights Act of 1964 Section 504
of the Rehabilitation Act of 1964.
35.            Attorney's Fees.  If Tenant fails to pay any Rent or other sum
due and owing under this Lease, and such sum is thereafter collected by or
through an attorney at law, then, in addition to such sums, Tenant shall also
pay Landlord's reasonable attorneys' fees incurred in such collection.  
Further, if Landlord exercises any of the remedies provided to Landlord under
this Lease as a result of Tenant's failure to comply with its obligations, or if
Landlord brings any action to enforce its rights under this Lease, Tenant shall
be obligated to reimburse Landlord, on demand, for all costs and expenses,
including reasonable attorneys' fees and court costs, incurred in connection
therewith; provided, however that a recovery of attorneys' fees by Landlord
against Tenant under this sentence shall include, but shall not duplicate, the
recovery by Landlord against Tenant of its reasonable attorneys' fees and other
reasonable costs of collection permitted under the first sentence of this
Section.
36.            Force Majeure.  In the event of a strike, lockout, labor trouble,
civil commotion, an act of God, or any other event beyond Landlord's control (a
"force majeure event") which results in the Landlord being unable to timely
perform its obligations hereunder to repair the Premises, provide services, or
complete Work, if any (as may be provided in Exhibit C), so long as Landlord
diligently proceeds to perform such obligations after the end of the force
majeure event, Landlord shall not be in breach hereunder, this Lease shall not
terminate, and Tenant's obligation to pay any Base Rent, additional rent, or any
other charges and sums due and payable shall not be excused.
37.            Paragraph Titles; Severability.  The paragraph titles used herein
are not to be considered a substantive part of this Lease, but merely
descriptive aids to identify the paragraph to which they refer.  Use of the
masculine gender includes the feminine and neuter, and vice versa, where
necessary to impart contextual continuity.  If any paragraph or provision herein
is held invalid by a court of competent jurisdiction, all other paragraphs or
severable provisions of this Lease shall not be affected thereby, but shall
remain in full force and effect.
38.            Negotiation.  This Lease has been negotiated "at arm's length" by
Landlord and Tenant, each having the opportunity to be represented by legal
counsel.  Therefore, this Lease shall not be more strictly construed against
either party by reason of the fact that one party may have drafted this Lease.
39.            Construction of Agreement.  No failure of Landlord to exercise
any power given Landlord hereunder, or to insist upon strict compliance by
Tenant of his obligations hereunder, and no custom or practice of the parties at
variance with the terms hereof shall constitute a waiver of Landlord's right to
demand exact compliance with the terms hereof.  Time is of the essence of this
Lease.
40.            Anti-Terrorism Representation.  Tenant is not, and shall not
during the Term of the Lease become, a person or entity with whom Landlord is
restricted from doing business with under the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, H. r. 3162, Public Law 107-56 (commonly known as the "USA Patriot Act")
and Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto (collectively, "Anti-Terrorism
Laws"), including without limitation persons and entities named on the Office of
Foreign Asset Control Specially Designated Nationals and Blocked Persons List
(collectively, "Prohibited Persons").
 
30

--------------------------------------------------------------------------------

To the best of its knowledge, Tenant is not currently engaged in any
transactions or dealings, or otherwise associated with, any Prohibited Persons
in connection with the use or occupancy of the Premises, the Building or the
Property.  Tenant will not in the future during the Term of this Lease engage in
any transactions or dealings, or be otherwise associated with, any Prohibited
Persons in connection with the use or occupancy of the Premises, the Building or
the Property.
Tenant's breach of any representation or covenant set forth in this Section 40
shall constitute a breach of this Lease on behalf of Tenant, entitling Landlord
to any and all remedies hereunder, or at law or in equity.




 

 








 


Jackson 6212626v3
 
 
 
31